Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed December 3, 2021 and October 27, 2021.
Claims 1-15, 18-23, 25, 27-30, 32, 33, 35 and 40 have been canceled.  New claims 47-52 are acknowledged.  Claims 16, 17, 24, 26, 36-39, 43-45 have been amended.
Claims 16, 17, 24, 26, 31, 34, 36-39 and 41-52 are pending in the instant application.
Claims 16, 17, 24, 26, 31, 34, 36-39 and 41-52 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Information Disclosure Statement
Applicant's information disclosure statement (IDS) filed October 27, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Drawings
In the previous Office Action mailed July 27, 2021, the Drawings were objected to because some Drawings referenced colors without an accompanying petition and appropriate fee.  This objection is withdrawn in view of Applicant’s Amendment to the Specification filed October 27, 2021.


Claim Rejections - 35 USC § 112
In the previous Office Action mailed July 27, 2021, claims 16, 17, 24, 26, 31, 34, 36-39 and 41-46 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  This rejection is withdrawn against claims 16, 24, 31, 34, 36-39 and 41-46 in view of Applicant’s Amendment to the claims filed October 27, 2021.  This rejection is maintained against claims 17 and 26 for the reasons of record set forth in the previous Office Action mailed July 27, 2021.  

Response to Arguments
In response to this rejection, Applicants argue that without conceding to the correctness of the rejection and solely for the purpose of advancing prosecution, the Applicant has amended claims 16 and 24 to recite that the composition comprises “a nucleic acid inhibitor of at least one cancer or stemness factor” and these amendments render the rejection moot. 

These arguments have been fully considered, but are not found persuasive because claims 17 and 26 are still drawn to an inhibitor of at least one stemness factor, where the present Specification provides guidance and working examples of lentiviruses encoding for shRNAs specific for and targeted to stemness factors that carry out the functionality as claimed.  More specifically, claims 17 and 26 are broadly drawn to any inhibitor of at least one stemness factor.  Thus, the claims are broadly drawn to any type of compound inhibitor.  Such a genus would include compounds of virtually any class, inorganic and organic compounds, small molecule drugs, lipids, carbohydrates, peptides and polypeptides, antibodies, modified and unmodified, single and double stranded RNA and DNA nucleic acids of any length, composition, or conformation, viral vectors and plasmids, for example.  The instant Specification and prior art only exemplify nucleic acid inhibitors of at least one stemness factor. 
Since the genus claimed as described above is large and variable, the disclosure of only nucleic acid inhibitors is not considered to provide a representative sample of structures that would allow one of skill to envision the full genus of any such inhibitor substances.  
In conclusion, the Specification as filed does not provide sufficient descriptive support for the myriad of inhibitor of at least one stemness factor embraced by the claims.  For the reasons discussed above, the 35 USC § 112 rejection for written description is maintained against claims 17 and 26.  

Claim Rejections - 35 USC § 102
In the previous Office Action mailed July 27, 2021, claims 16, 24 and 46 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2004/096826.  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed October 27, 2021.

******
In the previous Office Action mailed July 27, 2021, claims 16 was rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/188813 This rejection is withdrawn in view of Applicant’s Amendment to the claims filed October 27, 2021.


Claim Rejections - 35 USC § 103
In the previous Office Action mailed July 27, 2021, claims 16, 17, 24, 26, 39, and 46 were rejected under 35 U.S.C. §103 as being unpatentable over WO 2004/096826 in view of WO 2013/188813.  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed October 27, 2021.


Applicant’s Amendment filed October 27, 2021 necessitated the new grounds of rejection presented below:



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 24, 34, 39, 42, 46, 49 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rheinbay et al. (Cell Rep., 2013 Vol. 5:1567-1579).
The claims are drawn to a method of inhibiting a glioblastoma stem-like cell (GSC) by introducing a composition that comprises a nucleic acid inhibitor of at least one cancer factor or stemness factor into the GSC, wherein the cancer factor is selected from the group consisting of BASP1, NKX6.2, and STOX2 and the stemness factor is selected 
Rheinbay et al. discloses that stemness factor, ASCL1 was knocked-down in glioblastoma stem-like cell (GM CSCs) by shRNA.  See Figure 3c.  Rheinbay et al. also disclose that mice were orthotopically injected with ASCL1-depleted GBM CSCs and showed prolonged survival compared to mice xenotransplanted with control CSCs.  See Figure 3i.  
Rheinbay et al. teach that a lentiviral vector was used for ASCL1 shRNA studies. 
Therefore, claims 16, 24, 34, 39, 42, 46, 49 and 50 are anticipated by Rheinbay et al., absent evidence to the contrary.

******
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haapa-Paananen et al. (Oncogene, 2012 Vol. 31;1299-1310).
The claim is as described above. 
Haapa-Paananen et al. discloses HES6 small interfering RNAs (siRNAs) were transfected into glioma cell lines A172, LN405, U87MG.
Therefore, claim 16 is anticipated by Haapa-Paananen et al., absent some evidence to the contrary.


Claims 51 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2004/096826 (submitted and made of record on the IDS filed February 5, 2020). 
The claims are drawn to a method of inhibiting a glioblastoma stem-like cell (GSC) by introducing a composition that comprises a nucleic acid inhibitor of at least one cancer factor into the GSC, wherein the cancer factor is MYCN, and wherein the nucleic acid inhibitor is a DNA or RNA agent; and a method of treating a subject with a glioma comprising administering a composition comprising a nucleic acid inhibitor of at least one cancer factor, wherein the cancer factor is MYCN, and wherein the nucleic acid inhibitor is a DNA or RNA agent.
The present Specification discloses:
The terms "nucleic acid" and "polynucleotide," used interchangeably herein, refer to polymeric forms of nucleotides of any length, including ribonucleotides, deoxyribonucleotides, or analogs or modified versions thereof; and

In one embodiment, the immunotherapy composition comprises a peptide formulation derived from at least one cancer or sternness factor.

WO 2004/096826 discloses antisense strategy based on peptide-nucleic acids against the cancer factor, human N-MYC (MYCN) gene for treating tumors such as glioblastoma.  See page 16 and claim 12, for example. 
WO 2004/096826 has designed an antisense peptidonucleic acid (PNA) (bp 135-150: 5'-TCCACCCAGCGCGTCC-3', Genbank accession number M13241) for use in their invention.  See claim 2.
Given the broadest reasonable interpretation consistent with the Specification, the Examiner is interpreting the antisense peptidonucleic acid of WO 2004/096826 as a DNA agent nucleic acid inhibitor of MYCN. 
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24, 39 and 46 are rejected under 35 U.S.C. §103 as being unpatentable over Haapa-Paananen et al. (Oncogene, 2012 Vol. 31;1299-1310).
The claims are as described above.

Haapa-Paananen et al. teach HES6 siRNAs influences cell proliferation and reduced wound closure and wound confluence, indicating inhibition of cell migration.  See Figures 3 and 5.
Before the effective filing date of the claimed invention, the prior art taught functional studies suggested an important role for HES6 in supporting survival of glioma cells, as evidenced by reduction of cancer cell proliferation and migration after HES6 silencing.
It would have been obvious for one of ordinary skill in the art to devise a method of inhibiting a GSC by introducing a composition that comprises a nucleic acid inhibitor of the stemness factor HES6 as taught by Haapa-Paananen et al.  A person of ordinary skill would have been motivated and expected reasonable expectation to administer a composition that comprises a nucleic acid inhibitor of the stemness factor HES6 to a subject for the purpose of treating glioblastoma. 
Therefore, claims 24, 39 and 46 would have been prima facie obvious over the prior art of Haapa-Paananen et al., before the effective filing date of the claimed invention.


******
s 16, 24, 47 and 48 are rejected under 35 U.S.C. §103 as being unpatentable over Rheinbay et al. (Cell Rep., 2013 Vol. 5:1567-1579) in view of WO 2013/188813 (submitted and made of record on the IDS filed February 5, 2020).
The claims are drawn to a method of inhibiting a glioblastoma stem-like cell (GSC) by introducing a composition that comprises a nucleic acid inhibitor of at least one cancer factor or stemness factor into the GSC, wherein the cancer factor is selected from the group consisting of BASP1, NKX6.2, and STOX2 and the stemness factor is selected from the group consisting of SOX8, HES6, and ASCL1; and a method of treating a subject with a glioma comprising administering a composition comprising an inhibitor of at least one cancer factor or stemness factor, wherein the cancer factor is selected from the group consisting of BASP1, NKX6.2, and STOX2 and the stemness factor is selected from the group consisting of SOX8, HES6, and ASCL1, wherein the composition further comprises a nucleic acid inhibitor of OLIG2.
Rheinbay et al. is relied upon as discussed above.
Rheinbay et al. do not teach wherein the composition further comprises a nucleic acid inhibitor of OLIG2.
WO 2013/188813 teaches OLIG2 inhibitors for the treatment of glioblastoma.  See Abstract and paragraphs [0120], [0373] and [0389].  For example, WO 2013/188813 teaches stemness factor, OLIG2 shRNA for treating tumors such as glioblastoma.  See Figure 19.  
Before the effective filing date of the claimed invention, the prior art taught a method of inhibiting a GSC or a method of treating a subject with a glioma comprising administering a composition comprising an inhibitor of at least one stemness factor.  

Furthermore, it is well-known and routine in the art to use combination therapy for additive effects for disease treatment.
A person of ordinary skill in the art would have been motivated and expected reasonable success to devise the methods as presently claimed for the purpose of treating glioblastoma in a subject as taught and suggested by Rheinbay et al. and WO 2013/188813.
Therefore, claims 16, 24, 47 and 48 would have been prima facie obvious over the prior art of Rheinbay et al. and WO 2013/188813, absent some evidence to the contrary.


Conclusion
Claims 31, 36-38, 41 and 43-45 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635